Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This office action is in response to the filing of Patent Application 16837165 on 4/1/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps for providing relevant results to requests. 
The claim is directed to a process, which is a statutory category of invention.
The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of identifying an unsatisfied need to be met by the system; representing a proposed change to the system to satisfy the need in a high-level representation of the proposed change; mapping the high-level representation to a low-level executable semantic model.
The claimed system simply describes series of steps for validating the proposed change to ensure the proposed change meets the need and does not require additional changes to the system. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer component, such as the processor. That is, other than reciting one or more processors, one or more memories having computer readable instructions, a device and a digital resource, nothing in the claim precludes the limitations from practically being performed in the human mind or manually. These limitations are directed to an abstract idea because 
Next, the claim is analyzed to determine if it is integrated into a practical application. Regarding independent claim 11, the claim recites additional limitation of using hardware module, software module, and processor to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitation are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea for claim 11). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 11.  Furthermore, the dependent claims 2-10, 12-20 do not resolve the issues raised in the independent claims. 
The dependent claims do not add limitations that meaningfully limit the abstract idea. Dependent claims 2-10, 12-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a processor, and is considered to amount to nothing more than requiring a generic server to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.

The instant claims are rejected under 35 USC 101 in view of The Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 and 15, the phrase “problem-oriented engineering--delta (POE-.DELTA.) notation’ is unclear. It is not taught explicitly nor implicitly by the Applicant’s disclosure nor known to one of ordinary skill in the art. For the furthering of prosecution it will be taken to mean any type of notation.

Claim limitation(“a software module for controlling operation of the hardware module” (claim 11 and dependent claims 12-20 for being dependent on claim 11)) has th paragraph because it would be the hardware component offsetting the third prong of the 112 6th paragraph analysis namely “ it is not modified by sufficient structure, material, or acts for performing the claimed function”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benton (U.S. Patent App Pub 20160246582) in view of Fakhouri (U.S. Patent 7464147).

	Regarding clam 1,
Benton teaches a method of change management in a system comprising: identifying an unsatisfied need to be met by the system; (See paragraphs 50, 53, Benton teaches configuring components in a system meeting an unsatisfied need)
(See paragraphs 46-48, Benton teaches install a semantic model which is high-level of a change in the system.. added component.)
mapping the high-level representation to a low-level executable semantic model; 
and (See paragraphs 47-48, Benton teaches mapping the high level representation to the low level model)
validating the proposed change to ensure the proposed change meets the need (See paragraphs 47-48, Benton teaches validating a model with the proposed changes).
Benton does not explicitly teach but Fakhouri teaches does not require additional changes to the system.(See column 18 lines 20-57, Fakhouri teaches making sure there are proper resources available to meet a requirement)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Fakhouri with Benton because both deal with semantic models. The advantage of incorporating the above limitation(s) of Fakhouri into Benton is that Fakhouri is it helps isolate and localize all the heterogeneity and associated complexity in distributed applications, by separating the dynamic part (events) from the semi-static parts (rules) providing coordination and mapping of resources and services, therefore making the overall system more robust and efficient. (See column 2, Fakhouri)

Regarding clam 2,
(See paragraphs 41-42, Benton teaches plurality of configurations from high level)
mapping the additional changes to the low-level executable semantic model; and re-validating the additional changes. (See paragraphs 41-52, Benton teaches mapping the high level to low level configurations and validating these)
Regarding clam 3,
Benton and Fakhouri teach the method of claim 2, wherein the additional changes related to a security aspect of the system. (See paragraphs 14, 37, Benton teaches changes dealing with correctness properties/security of the system)
*Examiner’s note, this limitation is an intended use limitation. 

Regarding clam 4,
Benton and Fakhouri teach the method of claim 2, wherein the additional change relates to a safety aspect of the system.(See paragraphs 14, 37, Benton teaches changes dealing with system safety)
*Examiner’s note, this limitation is an intended use limitation. 

Regarding clam 5,
Benton and Fakhouri teach the method of claim 1, wherein the high-level representation is according to problem-oriented engineering--delta (POE-.DELTA.) (See paragraph 41, Benton teaches a domain-specific declarative language)
*Examiner’s note, this limitation is a design choice limitation. 

Regarding clam 6,
Benton and Fakhouri teach the method of claim 1. 
Fakhouri further teaches wherein the low-level executable semantic model is consistent with a hybrid communicating sequential processes (HCSP). (See column 25 line 40 to column 26 line 14, Fakhouri teaches a communication sequential process but a hybrid because it connects to other standard that operate with the throughput)
 See motivation to combine for claim 1.
*Examiner’s note, this limitation is a design choice limitation.

Regarding clam 7,
Benton and Fakhouri teach the method of claim 1, further comprising: validating the proposed change is performed by a simulation of the proposed change. (See paragraphs 40, 41, Benton teaches validating is performed by via rules, simulation in order to rule if it is passed.)
Regarding clam 8,
Benton and Fakhouri teach the method of claim 1, wherein mapping the high-level representation to the low-level executable semantic model comprises:identifying at (See paragraphs 42-43, Benton teaches a configuration translation model which translated high to low level to configure the system)
identifying relationships between phenomena; (See paragraphs 19, 43, Benton teaches relationship between abstract structures)
configuring a plurality of phenomena to achieve the identified need of the system; and implement changes to the underlying mechanism to achieve the configuration of the plurality of phenomena. (See paragraphs 42-43, Benton teaches converting the high and low level to achieve the new configuration)
Regarding clam 9,
Benton and Fakhouri teach the method of claim 1, further comprising: cascading an additional change based on the proposed change to the system.  (See paragraphs 34, 41, 58, Benton teaches a number of changes can be made to the system)
Regarding clam 10,
Benton and Fakhouri teach the method of claim 9.
Fakhouri further teaches wherein the proposed change is a change to a logic program and the additional change is the addition of a hardware sensor to provide an input to the logic program. (See column 6 line 50 to column 7 line 20, Fakhouri teaches a continuous event notification and heartbeat mechanisms are also needed for monitoring cluster-wide activities (Aka a hardware sensor). Using these mechanisms, Mounties continuously monitors the cluster-wide events and compares the current cluster-state with the desired state.)
See motivation to combine for claim 1.
Claims 11-20 list all the same elements of claims 1-10, but in system form rather than method form.  Therefore, the supporting rationale of the rejection to claims 1-10 applies equally as well to claims 11-20.  Furthermore with regards to the limitation of A system for managing change in a complex system comprising: a hardware module; a software module for controlling operation of the hardware module; a computer processor configured to manage change in the complex system; and software instructions that when executed by the computer processor cause the computer processor to perform the steps of: (See paragraphs 31, 60, Benton)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Wang (U.S. Patent App Pub 20210158151) teaches a method involves determining a configuration of a deep neural network (DNN) for processing broadcast or multicast communications transmitted over the wireless communication system to a targeted group of user equipments (UEs) and forming a network-entity DNN based on the determined configuration of the DNN. The broadcast or multicast communications are processed using the network-entity DNN to direct the broadcast or multicast communications to the targeted group of UEs using the wireless communication system. The configuration of the DNN is determined based on a characteristic of the targeted group of UEs.
2. Macdonald (U.S. Patent App Pub 20160335511) teaches system (100) has processors that are configured to execute instructions to provide indication of prescribed authentication parameter. The image data having image of user of computing device which is captured using image sensor of computing device is received. The identity of user is determined based on analysis of received image data. Determination is made whether received image data having feature corresponding to prescribed authentication parameter. The user is authenticated based on whether the received image data having feature corresponding to prescribed authentication parameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NINOS DONABED/Primary Examiner, Art Unit 2444